Title: From John Adams to Timothy Pickering, 11 July 1799
From: Adams, John
To: Pickering, Timothy



Sir
Quincy July 11th 1799

I rejoice in the information that the reports propagated of Indian depredations in the North Western territory are destitute of foundation.—The letters from Christopher McPherson I return to you inclosed. It would not perhaps be proper for you or me to answer him. But a man of his stamp may be of more consequence than we may apprehend. If you think it worth while to communicate the letter to the collector or any other person of confidence you will please to do so.
A democratic Aristocracy I suppose means a government of demagogues, Cleons & Clodius’s, Wat Tylers, Jack Straws, Massianellos & Rienze’s, which I agree with Mr McPherson in thinking rather worse than Aristocratical Aristocracies. The news from Ellicot is also agreeable.
